RE: GERALD GRIMES. ET. AL. V. CROWN LIFE INSURANCE COMPANY, DISTRICT COURT OF OKLAHOMA COUNTY CASE NO. CJ-89-7863
ATTORNEY GENERAL SUSAN LOVING HAS ASKED ME TO RESPOND TO YOUR REQUEST WHETHER THE CURRENT TAX APPORTIONMENT FORMULA SHOULD BE APPLIED TO PREMIUM TAXES RECENTLY GENERATED BY THE SETTLEMENT OF A LAWSUIT WHICH WAS INITIATED IN 1984. YOU NOTED THAT A DIFFERENT APPORTIONMENT FORMULA WAS USED FOR PREMIUM TAXES PRIOR TO MARCH 25, 1988.
THE APPORTIONMENT STATUTE, 36 O.S. 312.1 (1990), STATES, NTH E INSURANCE COMMISSIONER SHALL REPORT AND DISBURSE ALL OF THE FEES AND TAXES COLLECTED UNDER SECTION 36 O.S. 624 OF THIS TITLE, AND THE SAME ARE HEREBY APPROPRIATED AS FOLLOWS . . ." (EMPHASIS ADDED). THEREFORE, THE DATE OF COLLECTION OF THE FEES AND TAXES GOVERNS THE APPORTIONMENT FORMULA TO BE USED. TAXES COLLECTED BY THE INSURANCE COMMISSIONER AFTER MARCH 25, 1988 ARE SUBJECT TO THE CURRENT APPORTIONMENT FORMULA.
(SHERIDAN A. MCCAFFREE)